Citation Nr: 0408752	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neck, shoulder, 
face and jaw pain and numbness. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease and a stomach disability. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.          

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2002 and December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The May 2002 rating 
decision granted service connection for dysthymic disorder 
and the RO assigned a 10 percent rating from March 27, 2002.  
The December 2002 rating decision denied service connection 
for neck, shoulder, face, and jaw pain and numbness as 
secondary to the essential tremors and denied service 
connection for gastroesophageal reflux disease and a stomach 
disorder as secondary to the dysthymic disorder.    

In the May 2002 rating decision, the RO assigned a 30 percent 
rating to the service-connected benign essential tremors.  
The veteran was notified of this decision.  A statement of 
the case was issued in October 2002.  However, review of the 
record reveals that the veteran had not filed a notice of 
disagreement or a substantive appeal for this issue.  This 
issue was not certified for appeal.  In rating decisions 
dated in December 2002 and April 2003, the RO denied 
entitlement to an increased rating for hemorrhoids.  The 
April 2003 rating decision also denied entitlement to service 
connection for diabetes and hypercholesterolemia.  The 
veteran was notified of these decisions and did not file a 
notice of disagreement.  These issues were not certified for 
appeal, and are not before the Board.  See 38 C.F.R. § 20.200 
(2003). 

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing, the veteran testified that his dysthymic 
disorder had worsened since the VA examination in April 2002.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the dysthymic disorder.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
requires that VA afford the claimant an examination or obtain 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).   

The veteran asserts that the VA examinations conducted in 
2002 were inadequate because the examinations were performed 
by a physician's assistant, not a specialist.  The Board 
finds that another examination of the neck, shoulder, face, 
and jaw pain and numbness and the gastroesophageal reflux 
disease and a stomach disorder is necessary to determine the 
etiology of such disabilities and whether such disabilities 
are due to the service-connected dysthymic disorder and 
essential tremors.  Such examination should be performed by a 
medical doctor.  

At the hearing, the veteran testified that he received 
current treatment for his disabilities at the VA medical 
center in Butler.  The claims folder contains treatment 
records from the VA medical center in Butler dated from 
November 2001 to November 2002.  VA is obligated to seek 
these records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Because the veteran has reported receipt of SSA disability 
benefits beginning in approximately 1999, VA has a statutory 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). 

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment for dysthymic 
disorder, neck, shoulder, face, and jaw 
pain and numbness, and gastroesophageal 
reflux disease and a stomach disorder at 
the VA Medical Center in Butler, 
Pennsylvania dated from March 2001 to 
November 2001 and since November 2002.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected 
dysthymic disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review.  The examiner 
should report all current psychiatric 
diagnoses.  The examiner should report 
the Global Assessment of Functioning 
score due to the dysthymic disorder, if 
possible.  

The examiner should report whether the 
dysthymic disorder causes occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

The examiner should report whether the 
dysthymic disorder causes occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

The examiner should report whether the 
dysthymic disorder causes occupational 
and social impairment, with deficiencies 
in most areas, such as work, family 
relations judgment, thinking, or mood, 
due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

The examiner should report whether the 
dysthymic disorder causes total 
occupational and social impairment due to 
such symptoms as gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, intermittent inability to perform 
activities of daily living, 
disorientation to time or place, or 
memory loss for names of close relatives, 
own occupation or own name.  

4.  The veteran should be afforded 
examinations by a medical doctor to 
determine the nature and etiology of the 
neck, shoulder, face, and jaw pain and 
numbness; and the gastroesophageal reflux 
disease and stomach disability.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such review.  
The examiner should specify the 
underlying pathology for the neck, 
shoulder, face, jaw pain and numbness and 
render an opinion as to whether these 
symptoms are due to or caused by the 
service-connected essential tremors.  The 
examiner should render a medical opinion 
as to whether the gastroesophageal reflux 
disease and any other stomach disability 
is due to or caused by the service-
connected dysthymic disorder.    

5.  The case should then be returned to 
the Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


